Exhibit 99.2 SANUWAVE Health, Inc. CONFERENCE CALL TO DISCUSS Q2-2 AND BUSINESS UPDATE Thursday, August 15, 2013 10:00 a.m. Eastern Time Operator Welcome to the SANUWAVE Health Inc.’s Q2-2013 financial results and business update conference call. At this time, all participants are in listen only mode. Following management’s prepared remarks we’ll hold a Q&A session. To ask a question please press star followed by one on your touchtone phone. If anyone has difficulty hearing the conference please press star zero for operator assistance. As a reminder, this conference is being recorded. I would now like to turn the conference over to Barry Jenkins, Chief Financial Officer and COO with SANUWAVE. Please go ahead. Barry Jenkins Yesterday after the market closed, SANUWAVE announced our Q2-2013 financial results. If you have not received the news release or would like to be added to the Company’s distribution list, please call SANUWAVE at (678) 578-0103 or go to the Investor Relations section of our website at www.sanuwave.com Before we begin, I would like to caution that comments made during this conference call by management will contain forward-looking statements that involve risks and uncertainties regarding the operations and future results of SANUWAVE. I encourage you to review the Company’s filings with the Securities and Exchange Commission including, without limitation, our Forms 10-K and 10-Q, which identify specific factors that may cause actual results or events to differ materially from those described in the forward-looking statements. Furthermore, the content of this conference call contains time-sensitive information that is accurate only as of the date of the live broadcast, August 15, 2013. SANUWAVE undertakes no obligation to revise or update any statements to reflect events or circumstances after the date of this conference call. With that said, I would like to turn the call over to our Chief Executive Officer, Joseph Chiarelli. Joe Chiarelli As most of you know, at SANUWAVE we are focused on regenerating bones, muscles, tendons, and skin with our high-energy, focused, shock wave technology. I know that some people believe the “shockwave” space is highly competitive, however, we have unique benefits over the competition, including: We are the only company developing focused shock wave technology. There is no direct competition to us in our applied fields. There are other companies using other pressure wave methods such as unfocused or diffused shockwaves, radial shockwaves, lasers, ultrasounds and radio frequency, but we have distinct advantages over these other technologies including: 1 – We do not create heat. This is important because heat can kill tissue or coagulate blood. 2 – We can penetrate any tissue depth so we can treat issues that are on the surface or below the skin. And, 3 – We create angiogenesis – new blood vessels – which greatly assists in preventing the recurrence of chronic conditions. Our immediate focus with our technology is the advanced wound care space. However, given the unique characteristics of our technology, we believe it can be developed beyond the medical space and potentially used for non-medical applications. We are currently using this technology in two devices, dermaPACE ® and orthoPACE
